              Case 1:20-cv-02725-PKC Document 17
                                              16 Filed 12/22/20
                                                       12/21/20 Page 1 of 3


                            FLYNN & WIETZKE, P.C.
                                       1205 Franklin Avenue, Suite 370
                                          Garden City, N.Y. 11530
                                  Tel: (516) 877-1234 Fax: (516) 877-1177
Marc Wietzke, Esq.                             Defendant shall respond by January 6, 2021. The Court will
Admitted in NY & NJ                            thereafter either rule or direct the parties to appear at a
  __________                                   conference and the court will, if appropriate, extend discovery
Sean Constable, Esq.
Admitted in NY & MA
                                               beyond January 15 for the limited purpose of this 30(b)(6)
  __________                                   depositions. The parties are urged to compromise their
Michael Flynn, Esq., Of Counsel                differences in view of the scope of discovery in a federal civil
                                               action.
                                                SO ORDERED.
                                                Dated: 12/22/2020

         Judge P. Kevin Castel
         United States District Court
         Southern District of New York
         500 Pearl Street                                          December 21,2020
         New York, NY 10007

         RE: PATRICIA VESELY V. MTA & LONG ISLAND RAILROAD COMPANY
             20 Civ. 2725 (PKC)(KHP)

         Dear Judge Castel:

         We are plaintiff’s counsel in the above-referenced case and we are writing to
         respectfully request a conference pursuant to Local Rule 37.2 and Your Honor’s
         Individual Rules. At issue, is defendants’ objections to the scope of plaintiff’s
         items for her Notice for 30(b)(6) Deposition.

         This is an action for personal injuries sustained by plaintiff on April 18, 2019 when
         she tripped and fell at defendants’ LIRR Hunterspoint Avenue Station. In
         particular, plaintiff tripped and fell on a bridge plate which was stored behind a
         trash receptacle on defendants’ train platform. In both her Notice of Claim and
         Complaint, plaintiff alleged that defendants were negligent as follows:

                in failing to maintain the LIRR Hunterspoint Avenue train station;
                in allowing a dangerous condition along the train platform to exist
                and remain for an unreasonable amount of time; in failing to
                properly store materials, including ramp or bridgeplate, on the
                station platform; and in failing to warn of the presence of materials,
                including a ramp or bridgeplate, on the station platform; in failing
                to cordon off the area where the ramp or bridgeplate was stored.

         In accordance with the newly revised Fed. R. Civ. Pro. 30(b)(6), plaintiff emailed
         defense counsel on December 11, 2020 to confer in good faith regarding the scope
         of the matters for examination. Our office wrote as follows:
    Case 1:20-cv-02725-PKC Document 17
                                    16 Filed 12/22/20
                                             12/21/20 Page 2 of 3

      Bill,

      In accordance with the revised FRCP 30(b)(6), we are notifying you
      that we will be issuing Notice for a 30(b)(6) witness in the above
      case. The schedule of issues for the witness is as follows:

  1. Storage of bridge plates on Long Island Railroad platforms.

  2. Storage of materials on Long Island Railroad platforms

  3. Placement of trash receptacles on Long Island Railroad station
      platforms

  4. Control of pedestrian traffic on Long Island Railroad platforms

  5. Manners or technique to control pedestrian traffic on Long Island
     Railroad platforms

  6. Pedestrian safety on Long Island Railroad platforms

  7. Crowd control on Long Island Railroad platforms

  8. Long Island Railroad rules, policies, or procedures concerning
      storage or placement of temporary materials on platforms.

      If you wish to discuss the subjects or have any questions, please
      respond by Monday December 14, 2020 so that we may notice the
      deposition within the discovery deadline.

On December 11, 2020, defendants responded as follows:




In a further effort of good faith to resolve defendants’ objections, on December 14,
2020, our office wrote defense counsel and indicated that the subject matter of the
proposed 30(b)(6) notice all related to plaintiff’s theories of liability as listed in her
Notice of Claim and Complaint. We asked defendants to reconsider their
objections. On December 16, 2020, Defendants responded as follows:




As defendants continue to object to the scope of plaintiff’s proposed 30(b)(6)
deposition, we have no choice but to contact the Court for assistance, especially in
light of the impending January 15, 2021 fact discovery deadline.
    Case 1:20-cv-02725-PKC Document 17
                                    16 Filed 12/22/20
                                             12/21/20 Page 3 of 3


Plaintiff certifies pursuant to Fed. R. Civ. Pro. 37(a)(1) that she has conferred with
defense counsel and has attempted in good faith to resolve this issue prior to
contacting the Court for assistance.

                                                          Respectfully submitted,




                                                          Sean Constable

SC:EF
cc: William Blumenschein, Esq.
